Exhibit 10.12

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “First
Amendment”), is entered into as of June 29, 2012, by and between MPG Office
Trust, Inc., a Maryland corporation, MPG Office, L.P., a Maryland limited
partnership (collectively, the “Company”), and Peggy M. Moretti (the
“Executive”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Employment Agreement (as defined
below).


WHEREAS, the Company and the Executive have entered into that certain Amended
and Restated Employment Agreement, effective as of January 1, 2010 (the
“Employment Agreement”);


WHEREAS, pursuant to Section 10(j) of the Employment Agreement, the Employment
Agreement may be modified by a written agreement executed by the Company and the
Executive; and


WHEREAS, the Company and the Executive mutually desire to amend the Employment
Agreement as set forth in this First Amendment.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Executive hereby amend the Employment
Agreement as follows, effective as of the date first above written:


1.         Section 4(a)(ii) of the Employment Agreement is hereby amended and
restated in its entirety as follows:


“(ii) The Executive shall be paid, in a single lump sum payment within 60 days
after the Date of Termination (with the exact payment date to be determined by
the Company in its discretion), a pro rata portion of the Annual Bonus for the
partial fiscal year in which the Date of Termination occurs in an amount equal
to (x) the Annual Bonus earned by the Executive for the most recent completed
fiscal year preceding the Date of Termination (pro rated based on the number of
days in the fiscal year in which the Date of Termination occurs through the Date
of Termination), minus (y) any semi-annual or quarterly cash bonus payments for
the fiscal year in which the Date of Termination occurs that have been paid to
the Executive prior to the Date of Termination.”


2.         This First Amendment shall be and is hereby incorporated in and forms
a part of the Employment Agreement.


3.         All other terms and provisions of the Employment Agreement shall
remain unchanged except as specifically modified herein.




[Signature Page Follows]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this First Amendment has been executed and delivered by the
parties hereto.
 
MPG OFFICE TRUST, INC.,
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ JONATHAN L. ABRAMS
 
 
Name:
Jonathan L. Abrams
 
 
Title:
Executive Vice President,
General Counsel and Secretary
 
 




 
 
 
 
 
MPG OFFICE, L.P.,
a Maryland limited partnership
 
 
 
 
 
By: MPG Office Trust, Inc.
 
Its: General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ JONATHAN L. ABRAMS
 
 
Name:
Jonathan L. Abrams
 
 
Title:
Executive Vice President,
General Counsel and Secretary





Accepted and Agreed,
this 29th day of June 2012.
 
 
 
 
 
 
 
By:
/s/ PEGGY M. MORETTI
 
 
Peggy M. Moretti
 







